Kruse, J. (dissenting):
I dissent upon the ground that the name “ Corning Cut Glass Company,” adopted by the defendant, is so nearly like the plaintiff’s name as likely to deceive, and that the use thereof by the defendant in the same general business and in the same locality as that of the plaintiff was a fraud upon the plaintiff, within the rule applied in Higgins Co. v. Higgins Soap Co. (144 N. Y. 462), and similar cases; and also that it is contrary to the express provisions of section 6 of the General Corporation Law,* and the filing of the defendant’s certificate■ of incorporation is not-conclusive upon the courts. (People ex rel. Columbia Co. v. O’Brien, 101 App. Div. 296.)

 See Laws of 1892, chap. 687, § 6, as amd, by Laws of 1900, chap. 704. Since amd. by>Laws of 1902, chap. 9, and Laws of 1907, chap. 115 —[Rep.